                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

CHRISTOPHER THOMPSON                                                                 PLAINTIFF

v.                                     No. 2:18-CV-02183

UNIVERSITY OF ARKANSAS AT
FORT SMITH and RAYMOND OTTMAN                                                    DEFENDANTS

                                     OPINION AND ORDER

       Plaintiff filed a motion (Doc. 18) to dismiss his case without prejudice pursuant to Federal

Rule of Civil Procedure 41(a). Defendants filed a response (Doc. 19) in opposition. The motion

will be granted.

       Rule 41(a)(2) gives the Court discretion to dismiss a case on Plaintiff’s motion on terms

that the Court considers proper. Rule 41(a)(2) motions should be granted when no other party

will be prejudiced, “prejudice” not including the necessity of facing another lawsuit. “That kind

of disadvantage can be taken care of by a condition that plaintiff pay to defendant its costs and

expenses incurred in the first action.” Kern v. TXO Prod. Corp., 738 F.2d 968, 970 (8th Cir. 1984).

       Defendants ask for costs in the event of refiling, and also ask the Court to preclude

additional discovery in any future action. The Court will not prevent additional discovery in some

future lawsuit. Defendants should not have to bear the financial cost of duplicative discovery,

however. The Court will grant Plaintiff’s motion to dismiss, and will append as a term of dismissal

the requirement that Plaintiff will pay any of Defendants’ litigation costs and expenses from this

lawsuit in the event that Plaintiff files a new lawsuit based on or including the same claims and

Defendants incur costs or expenses in the new lawsuit duplicative to those incurred here. The

Court will retain jurisdiction to enforce this order.

       IT IS THEREFORE ORDERED that the motion to dismiss (Doc. 18) is GRANTED as

                                                   1
stated herein. The Court retains jurisdiction to enforce this order.

       IT IS SO ORDERED this 25th day of September, 2019.


                                                              /s/P. K. Holmes, ΙΙΙ
                                                              P.K. HOLMES, III
                                                              U.S. DISTRICT JUDGE




                                                 2
